Citation Nr: 0930158	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  06-33 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

2.  Entitlement to an initial rating greater than 10 percent 
for hypertension.


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1968.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal of rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.

The Board notes that in his August 2006 Appeal Election form 
and October 2006 VA Form 9, the Veteran indicated that he was 
appealing both the issues of an increased rating for his 
service-connected hypertension and service connection for 
carpal tunnel syndrome.  Accordingly, the Board finds that 
the issue of service connection for carpal tunnel syndrome is 
currently on appeal before the Board.

The Board also notes that the Veteran has appealed the issues 
of an increased rating for diabetes mellitus, type II; 
service connection for loss of teeth, secondary to diabetes 
mellitus, type II; an increased rating for peripheral 
neuropathy of the upper left extremity, to include carpal 
tunnel syndrome; and an increased rating for peripheral 
neuropathy of the upper right extremity, to include carpal 
tunnel syndrome.  See April 2008 notice of disagreement, 
August 2008 statement of the case and August 2008 VA Form 9.  
In his VA Form 9, the Veteran requested a Travel Board 
hearing with regard to these issues.  The record indicates 
that the RO has received the Veteran's request for a Travel 
Board hearing and that the Veteran has been notified that his 
case will remain at the RO until his hearing is scheduled.  
See August 2008 notice.  Accordingly, the Board finds that 
these issues are not currently on appeal before the Board.


FINDINGS OF FACT

1.  Carpal tunnel syndrome was not present in service or 
until many years thereafter, and is not etiologically related 
to service.

2.  The Veteran's diastolic blood pressure readings have not 
been predominantly 110 or more and his systolic readings have 
not been predominantly 200 or more.


CONCLUSIONS OF LAW

1.  Carpal tunnel syndrome was not incurred or aggravated 
during active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  The criteria for an initial rating in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.31, 4.104, Diagnostic Code 
7101 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Carpal Tunnel Syndrome

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Analysis

The Veteran contends that his currently diagnosed bilateral 
carpal tunnel syndrome is related to his active military 
service.  

Service treatment records are negative for any complaints, 
treatment or diagnosis for carpal tunnel syndrome and the 
Veteran does not contend that he was treated during service 
for the disability.  In fact, he claims that carpal tunnel 
syndrome has affected him since 1997.  See October 2006 VA 
Form 9.

The pertinent post-service medical evidence of record 
includes outpatient treatment records from the VA Medical 
Center in Northport, New York, dated from December 2005 to 
July 2008 and the report from a July 2007 VA examination, 
which show that the Veteran has been diagnosed with and 
treated for complaints of bilateral carpal tunnel syndrome.  
However, none of this medical evidence indicates that the 
Veteran's diagnosed carpal tunnel syndrome is related to his 
active military service.

In essence, the evidence of a nexus between the Veteran's 
military service and his carpal tunnel syndrome is limited to 
the Veteran's own statements.  This is not competent evidence 
of the claimed nexus since laypersons, such as the Veteran, 
are not qualified to render an opinion concerning medical 
causation or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the Veteran's claim.

Initial Increased Rating for Hypertension

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).

The Rating Schedule provides that a 10 percent evaluation is 
warranted if diastolic pressure is predominantly 100 or more, 
systolic pressure is predominantly 160 or more, or if there 
is a history of diastolic pressure predominantly 100 or more 
and continuous medication is required for control.  A 20 
percent evaluation is warranted if diastolic pressure is 
predominantly 110 or more, or; systolic pressure is 
predominantly 200 or more.  38 C.F.R. § 4.104, Code 7101 
(2008).

The Board notes that during the pendency of this appeal, a 
change was made to the criteria used to evaluate disabilities 
evaluating hypertension.  See 71 Fed. Reg. 52,457-52,460 
(Sept. 6, 2006).  This change added a Note (3) to the 
criteria at DC 7101 that directed that hypertension is to be 
evaluated separately from hypertensive heart disease and 
other types of heart disease.  As service connection has not 
been granted for heart disease, the amendment to the 
regulations is not for application in this case.  See 38 
C.F.R. § 4.104, DC 7101 (2008).

The Veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim was 
filed.  38 U.S.C. § 5110.  In addition, the Court has 
determined that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. 
West, 12 Vet. App. 119, 126 (1999)).

Analysis

The Veteran contends that he is entitled to a higher rating 
for his service-connected hypertension because his blood 
pressure is well above the standards and he is taking 
Lisinopril, Metoprolol Tartrate and Isosobride Dimitrate.  He 
also claims that he was hospitalized at Franklin General 
Hospital for high blood pressure of 202/130.  See October 
2006 VA Form 9.

The medical evidence of record does not show that the Veteran 
has had diastolic pressure of predominantly 110 or more or 
systolic pressure of predominantly 200 or more to warrant a 
higher rating of 20 percent under Diagnostic Code 7101.  

An October 2005 operative report from the South Nassau 
Community Hospital shows that in October 2005, the Veteran's 
systolic versus diastolic pressure was 193/92.

During his initial VA hypertension examination, conducted in 
December 2005, the Veteran had a blood pressure reading of 
140/80, three times.  

Treatment records from the Franklin Hospital show that the 
Veteran was seen at the emergency room on February 24, 2006, 
at which time his blood pressure was 223/185.  He was 
admitted on February 25, 2006; his blood pressure was 110/70.  
He was discharged on February 26, 2006, with diagnoses of 
diabetes and diabetic gastroparesis.  

In a March 2006 rating decision, the RO granted the Veteran 
service connection for hypertension, with a noncompensable 
evaluation, effective May 3, 2005.

VA outpatient treatment records show that in January 2006, 
the Veteran was noted to be taking hydrochlorothiazide and 
Altace, and in August 2006, he had blood pressure readings of 
176/98 and 165/93.  See outpatient treatment records from the 
VA Medical Center in Northport, New York.

Treatment records from Franklin Hospital show that in July 
2006, the Veteran had blood pressure readings of 203/116 and 
195/101.

In October 2006, the Veteran was granted an increased 
evaluation of 10 percent for his service-connected 
hypertension, effective May 3, 2005.

Private treatment records from S.S., MD show that on 
examination in April 2007, the Veteran's blood pressure rose 
from 144/82 at rest, to 206/84 at maximum heart rate, and 
that in May 2007, his blood pressure was recorded as 110/70.  


VA outpatient treatment record show that in November 2007, 
the Veteran had a blood pressure reading of 130/77.  See id.

On VA examination in December 2007, the Veteran reported 
taking Lisinopril and Metoprolol for his hypertension.  His 
blood pressure readings at that time were 140/80, three 
times.

VA outpatient treatment records show that in December 2007, 
the Veteran had blood pressure readings of 173/93 and 142/90.  
He had a blood pressure reading in January 2008 of 150/89.  
On April 3, 2008, his blood pressure was recorded as 118/70, 
and on April 21, 2008, he had readings of 148/90, 150/90 and 
159/88.  See id.

Besides the blood pressure reading in February 2006 of 
223/185 during his hypertensive crisis, the reading in July 
2006 of 203/116 and the reading in April 2007 of 206/84 at 
maximum heart rate; the Veteran has not had blood pressure 
readings showing diastolic pressure of 110 or more or 
systolic pressure of 200 or more.  Furthermore, he has never 
had diastolic pressure of more than 140 or systolic pressure 
of more than 80 on VA examination.  Moreover, the most 
current treatment records on file do not show that his blood 
pressure has been elevated enough to warrant a rating higher 
than 10 percent under Diagnostic Code 7101.
Accordingly, the Board finds that as the evidence does not 
show that the Veteran has had blood pressure readings showing 
diastolic pressure of predominantly 110 or more or systolic 
pressure of predominantly 200 or more, a rating in excess of 
10 percent for the Veteran's hypertension is not warranted.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).   

The record reflects that in June 2005, prior to the initial 
adjudication of the claims, and in December 2007, the Veteran 
was provided with the notice required by section 5103(a).  
The Board notes that, even though the letters requested a 
response within 60 days, they also expressly notified the 
Veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. 
§ 5103(b) (evidence must be received by the Secretary within 
one year from the date notice is sent).

The Board also notes that the Veteran has not been provided 
notice of the type of evidence necessary to establish a 
disability rating or an effective date for service connection 
for carpal tunnel syndrome, and that he was provided the 
notice required by Dingess v. Nicholson, 19 Vet. App. 473 
(2006) in December 2007, after the unfavorable rating 
decision that is the subject of the appeal.  However, the 
Board finds that there is no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board has 
determined that service connection for carpal tunnel syndrome 
and an increased rating for hypertension are not warranted.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claims was no more than harmless error.

Finally, the Board notes that the Veteran's service treatment 
records and all other pertinent available records have been 
obtained in this case.  Neither the Veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, which could be obtained to 
substantiate the denied claims.  The Board is also unaware of 
any such outstanding evidence.

The Board is satisfied that any procedural errors in the 
development and consideration of the claims by the 
originating agency were not prejudicial to the Veteran.


ORDER

Service connection for carpal tunnel syndrome is denied.

An initial increased rating for hypertension is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


